DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Reasons For Allowance

The cited references do not disclose determining that a particular event from A set of events includes the second field value, indicating a particular step of a process, among a particular set of field values of the particular event, associating the particular event with the particular step of the process, and generating a display for the set of events, wherein the display orders the set of events chronologically according to a timestamp included in each event of the set of events, wherein each event of the set of events is represented in the display as a step of the process, and wherein the display illustrates execution of the process by the set of events.



After a thorough search, and in light of the prior art of record, claims 21-40 (renumbered as 1-20) are allowed.


The drawings filed 1/28/2021 have been accepted.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 

US Patent Application Publications
Chen 	 				2017/0083585
A data intake and query system to generate and cause display of circular timelines of timestamped event data. As used herein, a circular timeline generally refers to a graphical display of timestamped events stored by a data intake and query system, wherein the timestamped events may be displayed as arcs of one or more concentric circles and located in a circular timeline area according to a chronological ordering associated with the events. One or more display attributes of each arc may further depend on other data associated with the corresponding events. For example, each arc of a circular time may be displayed at a particular radial distance, with a particular thickness, using a particular shading and/or color, etc., depending on various data values associated with the one or more events represented by the arc. (Abstract); In the SPLUNK® ENTERPRISE system, machine-generated data are collected and stored as “events”. An event comprises a portion of the machine-generated data and is associated with a specific point in time. For example, events may be derived from “time series data,” where the time series data comprises a sequence of data points (e.g., performance measurements from a computer system, etc.) that are associated with successive points in time. In general, each event can be associated with a timestamp that is derived from the raw data in the event, determined through interpolation between temporally proximate events having known timestamps, or determined based on other configurable rules for associating timestamps with events, etc. (para 0092).




US Patents
Bortnikov 					10,747,750
In one embodiment, the method comprises receiving a content item from a data source; extracting, from the content item, at least one document appearing in the content item, the at least one document including a first timestamp; storing the document in a content index; retrieving an event associated with the document from an event index, the event including a second timestamp and one or more attributes; generating an updated document based on the one or more attributes, the updated document including the second timestamp and the one or more attributes; and replacing the document stored in the content index with the updated document if the second timestamp is later than the first timestamp. (Abstract).




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



August 26, 2022